        Case: 3:19-cv-00919-jdp Document #: 24 Filed: 06/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DONALD NEEL,

                              Plaintiff,
        v.                                                               ORDER

 ANDREW SAUL,                                                         19-cv-919-jdp
 Commissioner of Social Security,

                              Defendant.


       Dana Duncan, counsel for plaintiff Donald Neel, moves under 42 U.S.C. § 406(b) for

a fee award of $8,745 after plaintiff was awarded past-due disability insurance benefits. The

commissioner withheld $17,701 for potential attorney fees, which equals 25% of plaintiff’s

past-due benefits. Counsel states that he was awarded $8,956 for work he performed at the

administrative level, and he is seeking $8,745 for work his firm performed in this court.

Counsel’s requested § 406(b) fee represents less than 25% of plaintiff’s past-due benefits, Dkt.

21-2, so it falls within the amount allowed by statute and the parties’ fee agreement. See

Gisbrecht v. Barnhart, 535 U.S. 789, 792 (2002); Dkt. 21-1. The commissioner does not oppose

counsel’s fee request. Dkt. 23.

       The total amount of time that counsel’s firm spent on this case for proceedings in this

court was 28.05 hours, resulting in a proposed effective rate of $311.76 an hour. Of the 28.05

hours, 15.9 hours was attorney time and the remainder was for counsel’s legal assistants. Dkt.

21-3. Counsel’s requested fee is within the bounds of what is reasonable in light of counsel’s

experience, his risk of non-recovery, the work he performed, the results he obtained, and the

amounts awarded in similar cases. Therefore, the court will grant counsel’s motion. For
        Case: 3:19-cv-00919-jdp Document #: 24 Filed: 06/03/21 Page 2 of 2




simplicity, the court will subtract the $3,980 fee that counsel received under the Equal Access

to Justice Act, which would otherwise have to be refunded to plaintiff.



                                           ORDER

       IT IS ORDERED that Dana W. Duncan’s motion for attorney fees under 42 U.S.C.

§ 406(b), Dkt. 21, is GRANTED. The court APPROVES a representative fee of $4,765.

       Entered June 3, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
